DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4, 7-11, and 14-18, and 20-23 are pending in this application.Claims 1-4, 8-11, 15-18, and 20 are presented as currently amended claims.
Claims 7 and 14 are presented as original claims.
Claims 21-23 are newly presented.
Claims 5-6, 12-13, and 19 are cancelled.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-11, and 14-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Vepsalainen (US 20100292914 A1) in view of Gong et al. (US 20160292403 A1) (hereinafter Gong). As regards the individual claims:
Regarding claim 1, Vepsalainen teaches a:
A computer-implemented method comprising: (Vepsalainen: ¶ 003; a computer-readable medium carries one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform at least the following: receiving a starting point and a destination point to assist a user in navigating; and determining a path from the starting point to the destination point using a vector function that represents cost of each area along the path, wherein the cost is based on direction from where the corresponding area is entered by the user.)
However, Vepsalainen does not explicitly teach:
receiving data from one or more sensors distributed throughout a geographic area wherein the data includes micro-climate data associated with a plurality of micro-climate regions of the geographic area; however, Gong does teach:
receiving data from one or more sensors distributed throughout a geographic area wherein the data includes micro-climate data associated with a plurality of micro-climate regions of the geographic area (Gong: ¶ 161; supervision module may utilize data collected by one or more sensors off-board the UAV) (Gong: ¶ 548; management system may be responsible for adjusting the predetermined flight course when conditions [change for reasons] including but not limited to climate [as reported by sensors]) (Gong: ¶ 195; Examples of other factors may include climate, temperature, detected light level . . . detected heat signatures, or any other factor.) (Gong: Fig. 035; [showing remote sensor  geographically distributed])

    PNG
    media_image1.png
    533
    681
    media_image1.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Vepsalainen with the teachings of Gong because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Vepsalainen and Gong’s base inventions are similar methods to calculate a free-form route considering a variety of environmental factors; however, Gong’s method has been improved by the use of a network of remote real-time sensors. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Gong’s known improvement to Vepsalainen’s using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. In particular, Vepsalainen simply would substitute real-time remote networked sensor data for data it currently acquires from databases and the cloud generally Further, such a combination would predictably create an expectation of advantage because it would allow a wider selection of sensor data.
Vepsalainen further teaches:
receiving one or more user preferences related to the geographic area (Vepsalainen: ¶ 031; navigation services platform 103 receives personalization data of the user stored in a database or sent from the mobile device. The personalization data can include the user's attributes, experience, equipment, and the like)
generating one or more free-form routes from a first location to a second location based on analysis of the received data with respect to the one or more user preferences such that each of the one or more free-form routes complies with at least one preference of the one or more user preferences (Vepsalainen: ¶ 029; process, in certain embodiments, uses a heuristic function as cost in a distance transform between a starting point and a destination point. A user can begin by entering or selecting previously stored user information such as user capabilities, user skills, user experience, user resources, and other relevant user data. The user then sets preference parameters 201 regarding the type of route the user requests, degrees or difficulty of traverse requested, as well as enter the destination point in a UE 101 navigation application 111.) (Vepsalainen: ¶ 031; A Euclidean Distance Transform (EDT) is a representation of the distance between two points in a Cartesian space. The AEDT uses a function searches for an optimal route by finding the distance to the estimated path. Thus, search visit edges that are close to the estimated path are used. Search efficiency is improved in case the optimal route is close to the estimated path. Additionally, the AEDT determines an optimized route using a heuristic function h(x) as cost and setting an additional penalty depending on the distance from the approximated route or path. The heuristic function can be a distance-plus-cost algorithm that is the sum of two functions, the path-cost function and an admissible heuristic estimate of the distance to the goal. The goal can be an estimated route) (Vepsalainen: ¶ 033; Additionally, route calculations can be repeated in order to take additional requirements into account. These requirements can also be weighted based on the user's preferences. At step 223, a user can be presented with the results of the identified routes. Also, a user can be presented with the option to look at each route based on user preferences. The user can set a selected level of difficulty 225 or a requested cost in the user's preferences.) (Vepsalainen: Fig. 004; [showing free-form routing])

    PNG
    media_image2.png
    467
    682
    media_image2.png
    Greyscale

wherein each of the one or more free-form routes includes at least a segment which does not follow a pre-defined map segment in an existing navigation database used by a first user device (Vepsalainen: ¶ 029; a process for providing off-road routing support to a user, according to one embodiment. The process, in certain embodiments, uses a heuristic function as cost in a distance transform between a starting point and a destination point. A user can begin by entering or selecting previously stored user information such as user capabilities, user skills, user experience, user resources, and other relevant user data. The user then sets preference parameters 201 regarding the type of route the user requests, degrees or difficulty of traverse requested, as well as enter the destination point in a UE 101 navigation application 111.)
selecting, automatically, a first free-form route from the generated one or more free-form routes based, in part, on the micro-climate data of a first micro-climate region meeting a weather preference wherein the selected first free-form route includes at least one segment that goes through a portion of the first micro-climate region  (Vepsalainen: ¶ 030; a multi-cost mask 217 is defined using the preferences, ability mappings, and information sources 209. The multi-cost mask 217 defines a transition cost or an index to the cost for each kernel point [using data such as] satellite images 211, user and group preferences 213 from a database, maps 215, and other data captured by the data collection module 107.) (Vepsalainen: ¶ 031; A Euclidean Distance Transform (EDT) is a representation of the distance between two points in a Cartesian space. The AEDT uses a function searches for an optimal route by finding the distance to the estimated path. Thus, search visit edges that are close to the estimated path are used. Search efficiency is improved in case the optimal route is close to the estimated path. Additionally, the AEDT determines an optimized route using a heuristic function h(x) as cost and setting an additional penalty depending on the distance from the approximated route or path. The heuristic function can be a distance-plus-cost algorithm that is the sum of two functions, the path-cost function and an admissible heuristic estimate of the distance to the goal. The goal can be an estimated route) (Vepsalainen: ¶ 033; optimal routes [calculated by the EDT process] follow the minima of the distance transform. Multiple routes can be candidates that fulfill the conditions of a user.[Further t]hese requirements can also be weighted based on the user's preferences.) (Vepsalainen: ¶ 023; For example, if it is raining and a user is on foot without an umbrella, the module 107 can select routes between the start point and the destination point that utilize tunnels or other rain-shielding structures. Additionally, the route determination module 109 can optimize routes close to points of interest (POIs) by adding the POI to the determined path.) 
and outputting the selected first free-form route to a display system on the first user device (Vepsalainen: ¶ 033; The user is thus presented with the preferred or best route alternatives from the start point to the destination point. The user can also be presented with the costs associated with each route point and the overall cost. Pixels (or areas) on the route can be color coded, display assigned numerical cost value, or display an arrow to show the pixel's cost based on entry point. Because a pixel's cost can change based on entry location, the user can view a recommended direction 227 to enter a pixel at a selected location.) (Vepsalainen: ¶ 049; external devices coupled to bus 910, used primarily for interacting with humans, include a display device 914, such as a cathode ray tube (CRT) or a liquid crystal display (LCD), or plasma screen or printer for presenting text or images)
Regarding claim 2, as detailed above, Vepsalainen as modified by Gong teach the invention as detailed with respect to claim 1. Gong further teaches:
wherein receiving data from one or more sensors comprises receiving data from one or more of a light sensor (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor. . . infrared sensor, ultrasonic sensor, or any other type of sensor described elsewhere herein) (Gong: ¶ 195; Examples of other factors may include climate, temperature, detected light level . . . detected heat signatures, or any other factor.)
an ultraviolet (UV) sensor (Gong: ¶ 134; Various examples of sensors may include, but are not limited to, location sensors (e.g., global positioning system (GPS) sensors, mobile device transmitters enabling location triangulation), vision sensors (e.g., imaging devices capable of detecting visible, infrared, or ultraviolet light, such as cameras), proximity or range sensors (e.g., ultrasonic sensors, lidar, time-of-flight or depth cameras), inertial sensors (e.g., accelerometers, gyroscopes, inertial measurement units (IMUs)), altitude sensors, attitude sensors (e.g., compasses) pressure sensors (e.g., barometers), audio sensors (e.g., microphones) or field sensors (e.g., magnetometers, electromagnetic sensors))
a camera (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor)
a heat sensor (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as . . . infrared sensor) (Gong: ¶ 195; Examples of other factors may include climate, temperature, detected light level . . . detected heat signatures, or any other factor.)
a laser sensor (Gong: ¶ 1099; Different types of sensors may sense different types of signals or signals from different sources. For example, the sensors can include inertial sensors, GPS sensors, proximity sensors (e.g., lidar), or vision/image sensors (e.g., a camera))
an ultrasonic sensor (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor, GPS sensor, IMU sensor, magnetometer, acoustic sensor, infrared sensor, ultrasonic sensor, or any other type of sensor described elsewhere herein)
an altimeter (Gong: ¶ 134; Various examples of sensors may include, but are not limited to, location sensors (e.g., global positioning system (GPS) sensors, mobile device transmitters enabling location triangulation), vision sensors (e.g., imaging devices capable of detecting visible, infrared, or ultraviolet light, such as cameras), proximity or range sensors (e.g., ultrasonic sensors, lidar, time-of-flight or depth cameras), inertial sensors (e.g., accelerometers, gyroscopes, inertial measurement units (IMUs)), altitude sensors, attitude sensors (e.g., compasses) pressure sensors (e.g., barometers), audio sensors (e.g., microphones) or field sensors (e.g., magnetometers, electromagnetic sensors))
a gyroscope (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor, GPS sensor, IMU sensor, magnetometer)
Vepsalainen further teaches:
a barometer, a humidity sensor (Vepsalainen: ¶ 030; The function can include parameters for terrain, environmental condition, hazardous conditions, temperature (current and predicted), wind speed and direction (current and predicted))
or a compass (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor, GPS sensor, IMU sensor, magnetometer)
wherein the one or more user preferences further include at least one of a terrain preference (Vepsalainen: ¶ 035; users can advantageously customize off-road navigation based on directional as well as scalar information. In this manner, activities performed by the user while traversing the path, such as rock climbing, can be used to customize the path. For example, this approach will allow a user to select a route that includes descending from a cliff rather than climbing it.) (Vepsalainen: Fig. 004; [showing intermediate points adjusted based on user preferences])
an ambient light preference (Gong: ¶ 195; Examples of other factors may include climate, temperature, detected light level, detected presence of individuals or machines, environmental complexity, physical traffic (e.g., land-bound traffic, pedestrian traffic, aerial vehicle traffic), wireless or network traffic, detected degree of noise, detected movements, detected heat signatures, or any other factor.)
a UV level preference (Gong: ¶ 761; Other examples of restrictions [that can be defined as controlling for route selection include] restriction of emissions (e.g., issuing within a specified electromagnetic spectrum which may include visible light, infrared, or ultraviolet, restriction of sounds or vibrations))
Regarding claim 3, as detailed above, Vepsalainen as modified by Gong teach the invention as detailed with respect to claim 2. Vepsalainen further teaches:
wherein generating each of the one or more free-form routes includes identifying a plurality of intermediate points in the geographic area which comply with the at least one preference of the one or more user preferences and calculating a path from the first location to the second location that traverses the plurality of intermediate points (Vepsalainen: ¶ 030; a multi-cost mask 217 is defined using the preferences, ability mappings, and information sources 209. The multi-cost mask 217 defines a transition cost or an index to the cost for each kernel point [using data such as] satellite images 211, user and group preferences 213 from a database, maps 215, and other data captured by the data collection module 107.) (Vepsalainen: ¶ 031; A Euclidean Distance Transform (EDT) is a representation of the distance between two points in a Cartesian space. The AEDT uses a function searches for an optimal route by finding the distance to the estimated path. Thus, search visit edges that are close to the estimated path are used. Search efficiency is improved in case the optimal route is close to the estimated path. Additionally, the AEDT determines an optimized route using a heuristic function h(x) as cost and setting an additional penalty depending on the distance from the approximated route or path. The heuristic function can be a distance-plus-cost algorithm that is the sum of two functions, the path-cost function and an admissible heuristic estimate of the distance to the goal. The goal can be an estimated route) (Vepsalainen: ¶ 033; optimal routes [calculated by the EDT process] follow the minima of the distance transform. Multiple routes can be candidates that fulfill the conditions of a user.[Further t]hese requirements can also be weighted based on the user's preferences.) (Vepsalainen: Fig. 004; [showing intermediate points for multiple routes based on user preferences]) (Vepsalainen: ¶ 041; At step 709, the navigation services platform 103 calculates estimated routes to the destination point, including routes through points of interest on estimated routes to the target location or destination point. Alternative routes can then be displayed to a user and the user may choose to delete a point of interest from the itinerary, causing the navigation application to recalculate the current route.)
Regarding claim 4, as detailed above, Vepsalainen as modified by Gong teach the invention as detailed with respect to claim 1. Vepsalainen further teaches:
further comprising: receiving location data of the first user device (Vepsalainen: ¶ 041; The mobile device 101 then determines its current position using known technologies such as GPS or other triangulation methods. The mobile device 101 then sends and a navigation services platform 103 at step 701 receives the target location of the mobile device 101)
and outputting navigation instructions based on the received location data and the selected first free-form route (Vepsalainen: ¶ 039; Alternative or optimal routes can then be displayed to a user.) (Vepsalainen: ¶ 021; system capable of providing navigation support to a user [and in some embodiments the] navigation services platform 103 can provide dynamic route calculations, map visualizations, and turn-by-turn navigation services to a UE 101 through the use of a data collection module 107 and a route determination module 109.)
Regarding claim 7, as detailed above, Vepsalainen as modified by Gong teach the invention as detailed with respect to claim 1. Gong further teaches:
wherein receiving the data from the one or more sensors includes receiving data from at least one sensor in one or more other user devices communicatively coupled with the first user device via a short-range mesh network (Gong: ¶ 1041; The network may be wireless, wired, a mesh network, or a combination thereof)
Regarding claim 8, Vepsalainen teaches a:
A free-form route generation system comprising: (Vepsalainen: ¶ 003; a computer-readable medium carries one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform at least the following: receiving a starting point and a destination point to assist a user in navigating; and determining a path from the starting point to the destination point using a vector function that represents cost of each area along the path, wherein the cost is based on direction from where the corresponding area is entered by the user.)
a network interface; a display system; and a processor communicatively coupled with the network interface and the display system (Vepsalainen: ¶ 049; external devices coupled to bus 910, used primarily for interacting with humans, include a display device 914, such as a cathode ray tube (CRT) or a liquid crystal display (LCD), or plasma screen or printer for presenting text or images)
However, Vepsalainen does not explicitly teach:
wherein the processor is configured to: receive, via the network interface, data from one or more sensors distributed throughout a geographic area, wherein the data includes micro-climate data associated with a plurality of micro-climate regions of the geographic area;; however, Gong does teach:
wherein the processor is configured to: receive, via the network interface, data from one or more sensors distributed throughout a geographic area, wherein the data includes micro-climate data associated with a plurality of micro-climate regions of the geographic area (Gong: ¶ 161; supervision module may utilize data collected by one or more sensors off-board the UAV) (Gong: ¶ 548; management system may be responsible for adjusting the predetermined flight course when conditions [change for reasons] including but not limited to climate [as reported by sensors]) (Gong: ¶ 195; Examples of other factors may include climate, temperature, detected light level . . . detected heat signatures, or any other factor.) (Gong: Fig. 035; [showing remote sensor  geographically distributed])
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Vepsalainen with the teachings of Gong because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Vepsalainen and Gong’s base inventions are similar methods to calculate a free-form route considering a variety of environmental factors; however, Gong’s method has been improved by the use of a network of remote real-time sensors. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Gong’s known improvement to Vepsalainen’s using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. In particular, Vepsalainen simply would substitute real-time remote networked sensor data for data it currently acquires from databases and the cloud generally Further, such a combination would predictably create an expectation of advantage because it would allow a wider selection of sensor data.
Vepsalainen further teaches:
receive one or more user preferences related to the geographic area (Vepsalainen: ¶ 031; navigation services platform 103 receives personalization data of the user stored in a database or sent from the mobile device. The personalization data can include the user's attributes, experience, equipment, and the like)
generate one or more free-form routes from a first location to a second location based on analysis of the received data with respect to one or more user preferences related to the geographic area such that each of the one or more free-form routes complies with at least one preference of the one or more user preferences (Vepsalainen: ¶ 031; A Euclidean Distance Transform (EDT) is a representation of the distance between two points in a Cartesian space. The AEDT uses a function searches for an optimal route by finding the distance to the estimated path. Thus, search visit edges that are close to the estimated path are used. Search efficiency is improved in case the optimal route is close to the estimated path. Additionally, the AEDT determines an optimized route using a heuristic function h(x) as cost and setting an additional penalty depending on the distance from the approximated route or path. The heuristic function can be a distance-plus-cost algorithm that is the sum of two functions, the path-cost function and an admissible heuristic estimate of the distance to the goal. The goal can be an estimated route) (Vepsalainen: ¶ 029; process, in certain embodiments, uses a heuristic function as cost in a distance transform between a starting point and a destination point. A user can begin by entering or selecting previously stored user information such as user capabilities, user skills, user experience, user resources, and other relevant user data. The user then sets preference parameters 201 regarding the type of route the user requests, degrees or difficulty of traverse requested, as well as enter the destination point in a UE 101 navigation application 111.) (Vepsalainen: ¶ 033; Additionally, route calculations can be repeated in order to take additional requirements into account. These requirements can also be weighted based on the user's preferences. At step 223, a user can be presented with the results of the identified routes. Also, a user can be presented with the option to look at each route based on user preferences. The user can set a selected level of difficulty 225 or a requested cost in the user's preferences.) (Vepsalainen: Fig. 004; [showing free-form routing])
wherein each of the one or more free- form routes includes at least a segment which does not follow a pre-defined map segment in an existing navigation database used by a first user device (Vepsalainen: ¶ 029; a process for providing off-road routing support to a user, according to one embodiment. The process, in certain embodiments, uses a heuristic function as cost in a distance transform between a starting point and a destination point. A user can begin by entering or selecting previously stored user information such as user capabilities, user skills, user experience, user resources, and other relevant user data. The user then sets preference parameters 201 regarding the type of route the user requests, degrees or difficulty of traverse requested, as well as enter the destination point in a UE 101 navigation application 111.)
select, automatically, a first free-form route from the generated one or more free-form routes based, in part, on the micro-climate data of a first micro-climate region meeting a weather preference, wherein the selected first free-form route includes at least one segment that goes through a portion of the first micro-climate region (Vepsalainen: ¶ 030; a multi-cost mask 217 is defined using the preferences, ability mappings, and information sources 209. The multi-cost mask 217 defines a transition cost or an index to the cost for each kernel point [using data such as] satellite images 211, user and group preferences 213 from a database, maps 215, and other data captured by the data collection module 107.) (Vepsalainen: ¶ 031; A Euclidean Distance Transform (EDT) is a representation of the distance between two points in a Cartesian space. The AEDT uses a function searches for an optimal route by finding the distance to the estimated path. Thus, search visit edges that are close to the estimated path are used. Search efficiency is improved in case the optimal route is close to the estimated path. Additionally, the AEDT determines an optimized route using a heuristic function h(x) as cost and setting an additional penalty depending on the distance from the approximated route or path. The heuristic function can be a distance-plus-cost algorithm that is the sum of two functions, the path-cost function and an admissible heuristic estimate of the distance to the goal. The goal can be an estimated route) (Vepsalainen: ¶ 033; optimal routes [calculated by the EDT process] follow the minima of the distance transform. Multiple routes can be candidates that fulfill the conditions of a user.[Further t]hese requirements can also be weighted based on the user's preferences.) (Vepsalainen: ¶ 023; For example, if it is raining and a user is on foot without an umbrella, the module 107 can select routes between the start point and the destination point that utilize tunnels or other rain-shielding structures. Additionally, the route determination module 109 can optimize routes close to points of interest (POIs) by adding the POI to the determined path.)
and output instructions to the display system to display the selected first free-form route. (Vepsalainen: ¶ 033; The user is thus presented with the preferred or best route alternatives from the start point to the destination point. The user can also be presented with the costs associated with each route point and the overall cost. Pixels (or areas) on the route can be color coded, display assigned numerical cost value, or display an arrow to show the pixel's cost based on entry point. Because a pixel's cost can change based on entry location, the user can view a recommended direction 227 to enter a pixel at a selected location.)
 (Vepsalainen: ¶ 049; external devices coupled to bus 910, used primarily for interacting with humans, include a display device 914, such as a cathode ray tube (CRT) or a liquid crystal display (LCD), or plasma screen or printer for presenting text or images)
Regarding claim 9, as detailed above, Vepsalainen as modified by Gong teach the invention as detailed with respect to claim 8. Gong further teaches:
wherein the processor is configured to receive data from one or more of a light sensor (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor. . . infrared sensor, ultrasonic sensor, or any other type of sensor described elsewhere herein)
an ultraviolet (UV) sensor (Gong: ¶ 134; Various examples of sensors may include, but are not limited to, location sensors (e.g., global positioning system (GPS) sensors, mobile device transmitters enabling location triangulation), vision sensors (e.g., imaging devices capable of detecting visible, infrared, or ultraviolet light, such as cameras))
a camera (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor)
a heat sensor (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as . . . infrared sensor) (Gong: ¶ 195; Examples of other factors may include climate, temperature, detected light level . . . detected heat signatures, or any other factor.)
a laser sensor (Gong: ¶ 1099; Different types of sensors may sense different types of signals or signals from different sources. For example, the sensors can include inertial sensors, GPS sensors, proximity sensors (e.g., lidar), or vision/image sensors (e.g., a camera))
an ultrasonic sensor (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor, GPS sensor, IMU sensor, magnetometer, acoustic sensor, infrared sensor, ultrasonic sensor, or any other type of sensor described elsewhere herein)
an altimeter (Gong: ¶ 134; Various examples of sensors may include, but are not limited to, location sensors (e.g., global positioning system (GPS) sensors, mobile device transmitters enabling location triangulation), vision sensors (e.g., imaging devices capable of detecting visible, infrared, or ultraviolet light, such as cameras))
a gyroscope (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor, GPS sensor, IMU sensor, magnetometer)
Vepsalainen further teaches:
a barometer, a humidity sensor (Vepsalainen: ¶ 030; The function can include parameters for terrain, environmental condition, hazardous conditions, temperature (current and predicted), wind speed and direction (current and predicted))
or a compass (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor, GPS sensor, IMU sensor, magnetometer)
wherein the one or more user preferences further include at least one of a terrain preference (Vepsalainen: ¶ 035; users can advantageously customize off-road navigation based on directional as well as scalar information. In this manner, activities performed by the user while traversing the path, such as rock climbing, can be used to customize the path. For example, this approach will allow a user to select a route that includes descending from a cliff rather than climbing it.) (Vepsalainen: Fig. 004; [showing intermediate points adjusted based on user preferences])
an ambient light preference (Gong: ¶ 195; Examples of other factors may include climate, temperature, detected light level)
a UV level preference (Gong: ¶ 761; Other examples of restrictions [that can be defined as controlling for route selection include] restriction of emissions (e.g., issuing within a specified electromagnetic spectrum which may include visible light, infrared, or ultraviolet, restriction of sounds or vibrations))
Regarding claim 10, as detailed above, Vepsalainen as modified by Gong teach the invention as detailed with respect to claim 9. Vepsalainen further teaches:
wherein the processor is configured to generate each of the one or more free-form routes by identifying a plurality of intermediate points in the geographic area which comply with the at least one preference of the one or more user preferences and by calculating a path from the first location to the second location that traverses the plurality of intermediate points(Vepsalainen: ¶ 030; a multi-cost mask 217 is defined using the preferences, ability mappings, and information sources 209. The multi-cost mask 217 defines a transition cost or an index to the cost for each kernel point [using data such as] satellite images 211, user and group preferences 213 from a database, maps 215, and other data captured by the data collection module 107.) (Vepsalainen: ¶ 031; A Euclidean Distance Transform (EDT) is a representation of the distance between two points in a Cartesian space. The AEDT uses a function searches for an optimal route by finding the distance to the estimated path. Thus, search visit edges that are close to the estimated path are used. Search efficiency is improved in case the optimal route is close to the estimated path. Additionally, the AEDT determines an optimized route using a heuristic function h(x) as cost and setting an additional penalty depending on the distance from the approximated route or path. The heuristic function can be a distance-plus-cost algorithm that is the sum of two functions, the path-cost function and an admissible heuristic estimate of the distance to the goal. The goal can be an estimated route) (Vepsalainen: Fig. 004; [showing intermediate points for multiple routes based on user preferences]) (Vepsalainen: ¶ 033; optimal routes [calculated by the EDT process] follow the minima of the distance transform. Multiple routes can be candidates that fulfill the conditions of a user.[Further t]hese requirements can also be weighted based on the user's preferences.) (Vepsalainen: Fig. 004; [showing intermediate points for multiple routes based on user preferences]) (Vepsalainen: ¶ 041; At step 709, the navigation services platform 103 calculates estimated routes to the destination point, including routes through points of interest on estimated routes to the target location or destination point. Alternative routes can then be displayed to a user and the user may choose to delete a point of interest from the itinerary, causing the navigation application to recalculate the current route.)
Regarding claim 11, as detailed above, Vepsalainen as modified by Gong teach the invention as detailed with respect to claim 8. Gong further teaches:
wherein the system further comprises at least one of a Global Positioning System (GPS) receiver and an inertial measurement unit (IMU) each configured to provide location data for the system (Gong: ¶ 134; Various examples of sensors may include, but are not limited to, location sensors (e.g., global positioning system (GPS) sensors, mobile device transmitters enabling location triangulation), vision sensors (e.g., imaging devices capable of detecting visible, infrared, or ultraviolet light, such as cameras), proximity or range sensors (e.g., ultrasonic sensors, lidar, time-of-flight or depth cameras), inertial sensors (e.g., accelerometers, gyroscopes, inertial measurement units (IMUs)), altitude sensors, attitude sensors (e.g., compasses) pressure sensors (e.g., barometers), audio sensors (e.g., microphones) or field sensors (e.g., magnetometers, electromagnetic sensors))
wherein the processor is further configured to: receive location data of the system from at least one of the GPS receiver and the IMU and output navigation instructions based on the received location data and the selected first free-form route (Gong: ¶ 244; flight control unit may generate one or more signals that may control operation of the rotor assemblies [in response to] receive[d] data from one or more sensors. The data from the sensors may be used to generate the one or more flight control signals to the rotor assemblies. Examples of sensors may include, but are not limit to, GPS units, inertial sensors [and] geo-fencing device or information transmitted from a geo-fencing device. The data from the communication unit may be used to generate the one or more flight control signals to the rotor assemblies.)
Regarding claim 14, as detailed above, Vepsalainen as modified by Gong teach the invention as detailed with respect to claim 8. Gong further teaches:
wherein the processor is configured to receive data from at least one sensor in one or more other user devices communicatively coupled with the network interface via a short-range mesh network (Gong: ¶ 1041; The network may be wireless, wired, a mesh network, or a combination thereof)
Regarding claim 15, Vepsalainen teaches a:
A computer program product comprising a computer readable storage medium having a computer readable program stored therein (Vepsalainen: ¶ 003; a computer-readable medium carries one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform at least the following: receiving a starting point and a destination point to assist a user in navigating; and determining a path from the starting point to the destination point using a vector function that represents cost of each area along the path, wherein the cost is based on direction from where the corresponding area is entered by the user.)
Vepsalainen does not explicitly teach:
wherein the computer readable program, when executed by a processor, causes the processor to: receive data from one or more sensors distributed throughout a geographic area wherein the data includes micro-climate data associated with a plurality of micro-climate regions of the geographic area; however, Gong does teach:
wherein the computer readable program, when executed by a processor, causes the processor to: receive data from one or more sensors distributed throughout a geographic area wherein the data includes micro-climate data associated with a plurality of micro-climate regions of the geographic area (Gong: ¶ 161; supervision module may utilize data collected by one or more sensors off-board the UAV) (Gong: ¶ 548; management system may be responsible for adjusting the predetermined flight course when conditions [change for reasons] including but not limited to climate [as reported by sensors]) (Gong: ¶ 195; Examples of other factors may include climate, temperature, detected light level . . . detected heat signatures, or any other factor.) (Gong: Fig. 035; [showing remote sensor  geographically distributed])
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Vepsalainen with the teachings of Gong because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Vepsalainen and Gong’s base inventions are similar methods to calculate a free-form route considering a variety of environmental factors; however, Gong’s method has been improved by the use of a network of remote real-time sensors. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Gong’s known improvement to Vepsalainen’s using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. In particular, Vepsalainen simply would substitute real-time remote networked sensor data for data it currently acquires from databases and the cloud generally Further, such a combination would predictably create an expectation of advantage because it would allow a wider selection of sensor data.
Vepsalainen further teaches:
receive one or more user preferences related to the geographic area (Vepsalainen: ¶ 031; navigation services platform 103 receives personalization data of the user stored in a database or sent from the mobile device. The personalization data can include the user's attributes, experience, equipment, and the like)
generate one or more free-form routes from a first location to a second location based on analysis of the received data with respect to one or more user preferences related to the geographic area such that each of the one or more free-form routes complies with at least one preference of the one or more user preferences (Vepsalainen: ¶ 029; process, in certain embodiments, uses a heuristic function as cost in a distance transform between a starting point and a destination point. A user can begin by entering or selecting previously stored user information such as user capabilities, user skills, user experience, user resources, and other relevant user data. The user then sets preference parameters 201 regarding the type of route the user requests, degrees or difficulty of traverse requested, as well as enter the destination point in a UE 101 navigation application 111.) (Vepsalainen: ¶ 031; A Euclidean Distance Transform (EDT) is a representation of the distance between two points in a Cartesian space. The AEDT uses a function searches for an optimal route by finding the distance to the estimated path. Thus, search visit edges that are close to the estimated path are used. Search efficiency is improved in case the optimal route is close to the estimated path. Additionally, the AEDT determines an optimized route using a heuristic function h(x) as cost and setting an additional penalty depending on the distance from the approximated route or path. The heuristic function can be a distance-plus-cost algorithm that is the sum of two functions, the path-cost function and an admissible heuristic estimate of the distance to the goal. The goal can be an estimated route) (Vepsalainen: ¶ 033; Additionally, route calculations can be repeated in order to take additional requirements into account. These requirements can also be weighted based on the user's preferences. At step 223, a user can be presented with the results of the identified routes. Also, a user can be presented with the option to look at each route based on user preferences. The user can set a selected level of difficulty 225 or a requested cost in the user's preferences.) (Vepsalainen: Fig. 004; [showing free-form routing])
wherein each of the one or more free- form routes includes at least a segment which does not follow a pre-defined map segment in an existing navigation database used by a first user device; (Vepsalainen: ¶ 029; a process for providing off-road routing support to a user, according to one embodiment. The process, in certain embodiments, uses a heuristic function as cost in a distance transform between a starting point and a destination point. A user can begin by entering or selecting previously stored user information such as user capabilities, user skills, user experience, user resources, and other relevant user data. The user then sets preference parameters 201 regarding the type of route the user requests, degrees or difficulty of traverse requested, as well as enter the destination point in a UE 101 navigation application 111.)
select, automatically, a first free-form route from the generated one or more free-form routes based, in part, on the micro-climate data of a first micro-climate region meeting a weather preference, wherein the selected first free-form route includes at least one segment that goes through a portion of the first micro-climate region (Vepsalainen: ¶ 030; a multi-cost mask 217 is defined using the preferences, ability mappings, and information sources 209. The multi-cost mask 217 defines a transition cost or an index to the cost for each kernel point [using data such as] satellite images 211, user and group preferences 213 from a database, maps 215, and other data captured by the data collection module 107.) (Vepsalainen: ¶ 031; A Euclidean Distance Transform (EDT) is a representation of the distance between two points in a Cartesian space. The AEDT uses a function searches for an optimal route by finding the distance to the estimated path. Thus, search visit edges that are close to the estimated path are used. Search efficiency is improved in case the optimal route is close to the estimated path. Additionally, the AEDT determines an optimized route using a heuristic function h(x) as cost and setting an additional penalty depending on the distance from the approximated route or path. The heuristic function can be a distance-plus-cost algorithm that is the sum of two functions, the path-cost function and an admissible heuristic estimate of the distance to the goal. The goal can be an estimated route) (Vepsalainen: ¶ 033; optimal routes [calculated by the EDT process] follow the minima of the distance transform. Multiple routes can be candidates that fulfill the conditions of a user.[Further t]hese requirements can also be weighted based on the user's preferences.) (Vepsalainen: ¶ 023; For example, if it is raining and a user is on foot without an umbrella, the module 107 can select routes between the start point and the destination point that utilize tunnels or other rain-shielding structures. Additionally, the route determination module 109 can optimize routes close to points of interest (POIs) by adding the POI to the determined path.)
and output instructions to a display system of the first user device to display the selected first free-form route (Vepsalainen: ¶ 033; The user is thus presented with the preferred or best route alternatives from the start point to the destination point. The user can also be presented with the costs associated with each route point and the overall cost. Pixels (or areas) on the route can be color coded, display assigned numerical cost value, or display an arrow to show the pixel's cost based on entry point. Because a pixel's cost can change based on entry location, the user can view a recommended direction 227 to enter a pixel at a selected location.) (Vepsalainen: ¶ 049; external devices coupled to bus 910, used primarily for interacting with humans, include a display device 914, such as a cathode ray tube (CRT) or a liquid crystal display (LCD), or plasma screen or printer for presenting text or images)
Regarding claim 16, as detailed above, Vepsalainen as modified by Gong teach the invention as detailed with respect to claim 15. Gong further teaches:
wherein the computer readable program is further configured to cause the processor to receive data from one or more of a light sensor (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor. . . infrared sensor, ultrasonic sensor, or any other type of sensor described elsewhere herein)
an ultraviolet (UV) sensor (Gong: ¶ 134; Various examples of sensors may include, but are not limited to, location sensors (e.g., global positioning system (GPS) sensors, mobile device transmitters enabling location triangulation), vision sensors (e.g., imaging devices capable of detecting visible, infrared, or ultraviolet light, such as cameras), proximity or range sensors (e.g., ultrasonic sensors, lidar, time-of-flight or depth cameras), inertial sensors (e.g., accelerometers, gyroscopes, inertial measurement units (IMUs)), altitude sensors, attitude sensors (e.g., compasses) pressure sensors (e.g., barometers), audio sensors (e.g., microphones) or field sensors (e.g., magnetometers, electromagnetic sensors))
a camera (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor)
a heat sensor (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as . . . infrared sensor) (Gong: ¶ 195; Examples of other factors may include climate, temperature, detected light level . . . detected heat signatures, or any other factor.)
a laser sensor (Gong: ¶ 1099; Different types of sensors may sense different types of signals or signals from different sources. For example, the sensors can include inertial sensors, GPS sensors, proximity sensors (e.g., lidar), or vision/image sensors (e.g., a camera))
an ultrasonic sensor (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor, GPS sensor, IMU sensor, magnetometer, acoustic sensor, infrared sensor, ultrasonic sensor, or any other type of sensor described elsewhere herein)
an altimeter (Gong: ¶ 134; Various examples of sensors may include, but are not limited to, location sensors (e.g., global positioning system (GPS) sensors, mobile device transmitters enabling location triangulation), vision sensors (e.g., imaging devices capable of detecting visible, infrared, or ultraviolet light, such as cameras), proximity or range sensors (e.g., ultrasonic sensors, lidar, time-of-flight or depth cameras), inertial sensors (e.g., accelerometers, gyroscopes, inertial measurement units (IMUs)), altitude sensors, attitude sensors (e.g., compasses) pressure sensors (e.g., barometers), audio sensors (e.g., microphones) or field sensors (e.g., magnetometers, electromagnetic sensors))
a gyroscope (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor, GPS sensor, IMU sensor, magnetometer)
Vepsalainen further teaches:
a barometer, a humidity sensor (Vepsalainen: ¶ 030; The function can include parameters for terrain, environmental condition, hazardous conditions, temperature (current and predicted), wind speed and direction (current and predicted))
or a compass (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor, GPS sensor, IMU sensor, magnetometer)
wherein the one or more user preferences include at least one of a terrain preference (Vepsalainen: ¶ 035; users can advantageously customize off-road navigation based on directional as well as scalar information. In this manner, activities performed by the user while traversing the path, such as rock climbing, can be used to customize the path. For example, this approach will allow a user to select a route that includes descending from a cliff rather than climbing it.) (Vepsalainen: Fig. 004; [showing intermediate points adjusted based on user preferences])
an ambient light preference (Gong: ¶ 195; Examples of other factors may include climate, temperature, detected light level, detected presence of individuals or machines, environmental complexity, physical traffic (e.g., land-bound traffic, pedestrian traffic, aerial vehicle traffic), wireless or network traffic, detected degree of noise, detected movements, detected heat signatures, or any other factor.)
a UV level preference (Gong: ¶ 761; Other examples of restrictions [that can be defined as controlling for route selection include] restriction of emissions (e.g., issuing within a specified electromagnetic spectrum which may include visible light, infrared, or ultraviolet, restriction of sounds or vibrations))
Regarding claim 17, as detailed above, Vepsalainen as modified by Gong teach the invention as detailed with respect to claim 16. Vepsalainen further teaches:
wherein the computer readable program is further configured to cause the processor to generate each of the one or more free-form routes by identifying a plurality of intermediate points in the geographic area which comply with the at least one preference of the one or more user preferences and by calculating a path from the first location to the second location that traverses the plurality of intermediate points (Vepsalainen: ¶ 030; a multi-cost mask 217 is defined using the preferences, ability mappings, and information sources 209. The multi-cost mask 217 defines a transition cost or an index to the cost for each kernel point [using data such as] satellite images 211, user and group preferences 213 from a database, maps 215, and other data captured by the data collection module 107.) (Vepsalainen: ¶ 031; A Euclidean Distance Transform (EDT) is a representation of the distance between two points in a Cartesian space. The AEDT uses a function searches for an optimal route by finding the distance to the estimated path. Thus, search visit edges that are close to the estimated path are used. Search efficiency is improved in case the optimal route is close to the estimated path. Additionally, the AEDT determines an optimized route using a heuristic function h(x) as cost and setting an additional penalty depending on the distance from the approximated route or path. The heuristic function can be a distance-plus-cost algorithm that is the sum of two functions, the path-cost function and an admissible heuristic estimate of the distance to the goal. The goal can be an estimated route) (Vepsalainen: ¶ 033; optimal routes [calculated by the EDT process] follow the minima of the distance transform. Multiple routes can be candidates that fulfill the conditions of a user.[Further t]hese requirements can also be weighted based on the user's preferences.) (Vepsalainen: Fig. 004; [showing intermediate points for multiple routes based on user preferences]) (Vepsalainen: ¶ 041; At step 709, the navigation services platform 103 calculates estimated routes to the destination point, including routes through points of interest on estimated routes to the target location or destination point. Alternative routes can then be displayed to a user and the user may choose to delete a point of interest from the itinerary, causing the navigation application to recalculate the current route.)
Regarding claim 18, as detailed above, Vepsalainen as modified by Gong teach the invention as detailed with respect to claim 15. Vepsalainen further teaches:
wherein the computer readable program is further configured to cause the processor to: receive location data of the first user device (Vepsalainen: ¶ 041; The mobile device 101 then determines its current position using known technologies such as GPS or other triangulation methods. The mobile device 101 then sends and a navigation services platform 103 at step 701 receives the target location of the mobile device 101)
and output navigation instructions based on the received location data and the selected first free-form route (Vepsalainen: ¶ 021; system capable of providing navigation support to a user [and in some embodiments the] navigation services platform 103 can provide dynamic route calculations, map visualizations, and turn-by-turn navigation services to a UE 101 through the use of a data collection module 107 and a route determination module 109.)
Regarding claim 20, as detailed above, Vepsalainen as modified by Gong teach the invention as detailed with respect to claim 15. Gong further teaches:
wherein the computer readable program is further configured to cause the processor to receive data from at least one sensor in one or more other user devices communicatively coupled with the first user device via a short-range mesh network (Gong: ¶ 1041; The network may be wireless, wired, a mesh network, or a combination thereof)
Regarding claim 21, as detailed above, Vepsalainen as modified by Gong teach the invention as detailed with respect to claim 1. Gong further teaches:
wherein the one or more sensors are a plurality of other user devices, wherein at least one other user device of the plurality of user devices is located in each micro-climate region of the plurality of micro-climate regions. (Gong: ¶ 161; supervision module may utilize data collected by one or more sensors off-board the UAV) (Gong: ¶ 548; management system may be responsible for adjusting the predetermined flight course when conditions of the present airspace and/or other airspaces [change for example conditions] including but not limited to climate [as measured by the remote sensors]) (Gong: Fig. 035; [showing remote sensor geographically distributed])
Regarding claim 22, as detailed above, Vepsalainen as modified by Gong teach the invention as detailed with respect to claim 1. Gong further teaches:
wherein one or more micro- climate regions of the plurality of micro-climate regions are excluded from the generated one or more free-from routes based on the micro-climate data associated with the one or more micro- climate regions not meeting the weather preference (Gong: ¶ 213; more restrictions may be provided if an environmental climate has extreme temperatures, is windy, includes precipitation, or a potential for lightning than if the environmental climate has more moderate temperatures, has less wind, does not have precipitation, or little or no potential for lightning.)
Regarding claim 23, as detailed above, Vepsalainen as modified by Gong teach the invention as detailed with respect to claim 22. Gong further teaches:
wherein the micro-climate data of the first micro-climate region indicates sunny conditions, and wherein the micro-climate data associated with a second micro-climate region excluded from the generated one or more free- form routs indicates rainy conditions (Gong: ¶ 213; more restrictions may be provided if an environmental climate has [] includes precipitation, or a potential for lightning than if the environmental climate has more moderate temperatures, has less wind, does not have precipitation, or little or no potential for lightning.)
Response to Arguments
Applicant's remarks filed June 20, 2022 have been fully considered
Applicant argues with respect to independent claims 1, 8, and 15 that applied prior arts are “silent on routing users through micro-climate regions based on micro-climate data meeting a weather preference [and that a]t best, Vepsalainen teaches routing a user through one or more rain-shielding structures (e.g., tunnels) if it is raining [which cannot be] construed as a micro-climate region.” (Applicant’s Remarks, June 20, 2022, pg. 12). Examiner disagrees that a tunnel is not a micro-climate. First, Applicant’s specification teaches “one section of the city could be experiencing rain while another section is experiencing sun or clouds without rain.“ (Applicant’s Specification ¶ 022). In comparison, at the same time tunnel would lack sun and rain while other areas would lack sun while experiencing rain. Further, a tunnel has differing temperature, humidity, and rain protection than the surrounding area.
Second, Applicant’s specification acknowledgment that micro-climates can exist based on proximity to a city (Applicant’s Specification ¶ 022). A common example of this is an urban heat island, where retained heat from man-made buildings can create higher temperatures. Applicant teaching encompasses a man-made structure influencing micro-climate in the same way a tunnel creates differing weather due to absorbing or blocking heat throughout a day. Similarly, micro-climates are often created based upon a man-made or natural feature, such as the rain shadow of a mountain range or city, these would exist in the shadow of tunnel structure or naturally occurring tunnel. Consequently, Applicant’s arguments are not persuasive.
However, additionally and in the alternative to the above, Examiner points to applied art Gong, including Fig. 035 and ¶ 161 which describes a multiple sensor array spread over a geographical area (Gong: ¶ 161; supervision module may utilize data collected by one or more sensors off-board the UAV) (Gong: Fig. 035; [showing remote sensor equipped geo-fence devices 3530(a-c) geographically distributed])

    PNG
    media_image1.png
    533
    681
    media_image1.png
    Greyscale

Gong teaches that a device traveling in these areas may be routed by a management system based on the local observations. (Gong: ¶ 548; management system may be responsible for accepting the initial application for a course resource and application for changing course, which is capable of planning the flight course and sending the feedback regarding the determined response to the application to the applicant. [Wherein] the traffic right management system may be responsible for adjusting the predetermined flight course when conditions of the present airspace and/or other airspaces. A predetermined flight course may be adjusted for reasons including but not limited to climate [and inter alia] geo-fencing [additionally, after the initial planning phase] traffic right management system may also inform the applicant or user of the original flight course to be adjusted.) Further, Gong teaches that the routing can be based upon quantifiable qualities of the vehicle making the trip including measured wind and rain. These qualities are analogous to Applicant’s user preferences (Gong: ¶ 213; more restrictions may be provided if an environmental climate has extreme temperatures, is windy, includes precipitation, or a potential for lightning than if the environmental climate has more moderate temperatures, has less wind, does not have precipitation, or little or no potential for lightning.) Thus, independent of Vepsalainen’s tunnel teaching, Gong teaches “automatically selecting a first free-form route based on micro-climate data of a first micro-climate region meeting a weather preference, wherein the selected free-form route includes at least one segment that goes through a portion of the first micro-climate region” because Gong teaches creating a freeform route based at a management system, in part, based upon micro-climates determined by sensors and the preferences of the route-traveler.
Therefore, Applicant’s arguments with respect to obviousness of claims 1, 8, and 15 have been considered but are not persuasive. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Aikin (US 20180283895 A1) which discloses methods for altering or generating a navigation path for a vehicle based on aggregated environmental data received from a plurality of vehicles. Also made of record is Anderson et al. (US 20190113936 A1) (hereinafter Anderson) which discloses a work machine which uses an airborne sensors within a worksite to output details about the worksite areas and prioritize and generate routes for the worksites.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached M-F 9:30 - 18:30.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./Examiner, Art Unit 3663 
/MACEEH ANWARI/Primary Examiner, Art Unit 3663